Case 3:19-cv-19998-FLW-DEA Document 2 Filed 11/08/19 Page 1 of 2 PageID: 73



 William P. Deni, Jr.                            Of Counsel:
 Charles H. Chevalier
 J. Brugh Lower                                  Bruce M. Wexler
 GIBBONS P.C.                                    Preston K. Ratliff II
 One Gateway Center                              Melanie R. Rupert
 Newark, New Jersey 07102                        PAUL HASTINGS LLP
 Tel: (973) 596-4500                             200 Park Avenue
 Fax: (973) 596-0545                             New York, NY 10166
                                                 (212) 318-6000
 Attorneys for Plaintiffs
 Eisai R&D Management Co., Ltd.,
 Eisai Co., Ltd.,
 Eisai Manufacturing Ltd., and
 Eisai Inc.

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


EISAI R&D MANAGEMENT CO., LTD.;
EISAI CO., LTD.;
EISAI MANUFACTURING LTD.,                                      Civil Action No. 19-19998
EISAI INC.; and
MSD ONCOLOGY HOLDINGS LTD,                                   Document Electronically Filed

                             Plaintiffs,                      FED. R. CIV. P. 7.1
                                                   DISCLOSURE STATEMENT OF PLAINTIFFS
                                                     EISAI R&D MANAGEMENT CO., LTD.,
                       v.                                      EISAI CO., LTD.,
                                                      EISAI MANUFACTURING LTD., AND
SHILPA MEDICARE LIMITED,                                          EISAI INC.

                             Defendant.


       Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Eisai R&D Management Co.,

Ltd., Eisai Co., Ltd., Eisai Manufacturing Ltd., and Eisai Inc. state as follows:

       1.      Eisai R&D Management Co., Ltd. is a wholly-owned, direct subsidiary of Eisai

Co., Ltd.

       2.      Eisai Manufacturing Ltd. is a wholly-owned, indirect subsidiary of Eisai Co., Ltd.

       3.      Eisai Inc. is a wholly-owned, indirect subsidiary of Eisai Co., Ltd.
Case 3:19-cv-19998-FLW-DEA Document 2 Filed 11/08/19 Page 2 of 2 PageID: 74



       4.      Eisai Co., Ltd. is a publicly held company that does not have a parent corporation,

and no publicly held company owns 10% or more of Eisai Co., Ltd.’s stock.



 Dated: November 8, 2019                                By: s/ William P. Deni, Jr.
                                                            William P. Deni, Jr.
                                                            Charles H. Chevalier
                                                            J. Brugh Lower
 Of Counsel:                                                GIBBONS P.C.
                                                            One Gateway Center
 Bruce M. Wexler (pro hac vice to be submitted)             Newark, New Jersey 07102
 Preston K. Ratliff II (pro hac vice to be submitted)       Tel: (973) 596-4500
 Melanie R. Rupert (pro hac vice to be submitted)           Fax: (973) 596-0545
 PAUL HASTINGS LLP                                          wdeni@gibbonslaw.com
 200 Park Avenue                                            cchevalier@gibbonslaw.com
 New York, NY 10166                                         jlower@gibbonslaw.com
 (212) 318-6000
                                                           Attorneys for Plaintiffs
                                                           Eisai R&D Management Co., Ltd.,
                                                           Eisai Co., Ltd.,
                                                           Eisai Manufacturing Ltd., and
                                                           Eisai Inc.




                                               -2-
